Fourth Court of Appeals
                                San Antonio, Texas
                                     February 13, 2019

                                   No. 04-18-00548-CV

    Thomas Michael TOWNSEND, Sr., TMT Management, LLC, and Townsend Mineral
                                Company, LP,
                                  Appellants

                                             v.

                   Philip Wayne HINDES and Melinda Hindes Eustace,
                                     Appellees

                From the 81st Judicial District Court, La Salle County, Texas
                            Trial Court No. 12-09-00179-CVL
                          Honorable Dick Alcala, Judge Presiding


                                                  ORDER

    The Appellant’s Second Unopposed Motion to Extend Time to File Brief is hereby
GRANTED. Time is extended to March 18, 2019.



                                                  _________________________________
                                                  Rebeca C. Martinez, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 13th day of February, 2019.



                                                  ___________________________________
                                                  KEITH E. HOTTLE,
                                                  Clerk of Court